[Cite as Deutsche Bank Natl. Trust v. Black, 2014-Ohio-4013.]


                                       COURT OF APPEALS
                                    ASHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT

DEUTSCHE BANK                                              JUDGES:
NATIONAL TRUST                                             Hon. William B. Hoffman, P.J.
                                                           Hon. John W. Wise, J.
        Plaintiff-Appellee                                 Hon. Craig R. Baldwin, J.

-vs-                                                       Case No. 13-COA-043

DAMON A. BLACK, ET AL.
                                                           OPINION
        Defendants-Appellants




CHARACTER OF PROCEEDING:                              Appeal from the Ashland County Court of
                                                      Common Pleas, Case No. 11-CFR-051


JUDGMENT:                                             Affirmed


DATE OF JUDGMENT ENTRY:                               September 11, 2014


APPEARANCES:


For Plaintiff-Appellee                                For Defendants-Appellants


ROSE MARIE L. FIORE                                   BRUCE M. BROYLES
JAMES W. SANDY                                        5815 Market Street, Suite 2
McGlinchey Stafford                                   Boardman, Ohio 44512
25550 Chagrin Boulevard, Suite 406
Cleveland, Ohio 44122

LAURA C. INFANTE
4500 Courthouse Blvd., Suite 400
Stow, Ohio 44224
Ashland County, Case No. 13-COA-043                                                      2

Hoffman, P.J.


         {¶1}   Defendants/appellants Damon A. Black and Melissa C. Black ("the

Blacks") appeal the December 10, 2013 Judgment Entry entered by the Ashland County

Court of Common Pleas, which denied their motion to vacate that court's previous grant

of summary judgment in favor of plaintiff/appellee Deutsche Bank National Trust

("Deutsche Bank") on its complaint for foreclosure.

                                    STATEMENT OF THE CASE1

         {¶2}   Deutsche Bank filed its complaint for foreclosure against the Blacks on

February 14, 2011. Following the Blacks answer, the case was sent to mediation.

         {¶3}   On May 10, 2012, Deutsche Bank filed a motion for summary judgment.

The Blacks filed their opposition. On May 31, 2012, the trial court granted Deutsche

Bank summary judgment. No direct appeal was filed.

         {¶4}   Following the Blacks filing of a Notice of Bankruptcy, and later the

vacation of the bankruptcy stay, the Blacks filed a motion to vacate the trial court's

decree of foreclosure on September 13, 2013. The trial court overruled the motion on

December 10, 2013. It is from that judgment entry the Blacks prosecute this appeal

assigning as error:

         {¶5}   "I. THE TRIAL COURT ERRED IN DENYING THE MOTION TO

VACATE."

         {¶6}   Herein, the Blacks challenge Deutsche Bank's standing to file its complaint

for foreclosure asserting its lack of standing rendered the trial court without subject

matter jurisdiction; therefore the judgment was void.

1
    A rendition of the facts is unnecessary for our resolution of this appeal.
Ashland County, Case No. 13-COA-043                                                     3


      {¶7}     This Court has repeatedly held lack of standing does not deprive a trial

court of subject matter jurisdiction.   See Wells Fargo Bank N.A. v. Arlington (Ohio

App.5th Dist.), 2013-Ohio-4659; Wells Fargo Nat'l. Assn. v. Elliott (Ohio App.5th Dist.),

2013-Ohio-3690; Chase Home Finance, LLC v. Lindenmayer, (Ohio App.5th), 2014-

Ohio-1041. Other districts have reached the same conclusion. See Bank of Am. N.A.

v. Miller (Ohio App.7th Dist.), 2014-Ohio-2932; Deutsche Bank Nat'l. Trust Co. v. Finney

(Ohio App.10th Dist.), 2013-Ohio-4884; HSBC Bank USA, N.A. v. Bailey (Ohio App.11th

Dist.), 2014-Ohio-246; LaSalle v. Brown (Ohio App.2nd Dist.), 2014-Ohio-3261.

      {¶8}     In Lindenmayer, supra, this Court held the failure of a defendant to

challenge the issue of standing via direct appeal results in a subsequent motion to

vacate based thereon being barred by res judicata. Applying Lindenmayer to the case

sub judice, we find the Blacks' standing argument is likewise barred by res judciata.

      {¶9}     Appellants' assignment of error is overruled.

      {¶10} The judgment of the trial court is affirmed.

By: Hoffman, P.J.

Wise, J. and

Baldwin, J. concur